Filed 9/19/16 P. v. Wilson CA3
                                            NOT TO BE PUBLISHED

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                          THIRD APPELLATE DISTRICT
                                  (San Joaquin)
                                       ----




THE PEOPLE,                                                                                    C079874

                  Plaintiff and Respondent,                                      (Super. Ct. No. MF038015A)

        v.

MICHAEL SHANNON WILSON,

                  Defendant and Appellant.




        After the trial court denied defendant Michael Shannon Wilson’s motion to
suppress evidence (Pen. Code, § 1538.5), defendant pleaded no contest to possession of
methamphetamine for sale (Health & Saf. Code, § 11378) and transportation or sales of
methamphetamine (Health & Saf. Code, § 11379), and admitted the truth of numerous




                                                              1
enhancement allegations. Placed on formal probation for five years, with a suspended
prison sentence, defendant appeals his conviction.

        On appeal, defendant contends the trial court erred in denying his motion to
suppress because the People failed to present evidence sufficient to prove the
impounding and subsequent inventory search of his vehicle was warranted by the
community caretaking exception to the Fourth Amendment. Defendant’s claim is
forfeited. We affirm the judgment.

                                     BACKGROUND

        On May 20, 2014, around 10:30 p.m., defendant was stopped at a driving under
the influence (DUI) checkpoint and directed into the “investigation area,” where he
spoke with police officer Daniel Peters. Officer Peters “was told” defendant was driving
without a license. Defendant admitted his license was suspended. Officer Peters
confirmed the suspension, arrested defendant, and impounded his car. Officer Peters
conducted an inventory search of the car.

        During the inventory search, Officer Peters found several bags of
methamphetamine (totaling 37.8 grams) and other indicia of drug use and sales. Officer
Peters then searched defendant’s person and found hypodermic needles and $573 in
cash.

        The People subsequently charged defendant with possession of methamphetamine
for sale (Health & Saf. Code, § 11378) and transportation or sales of methamphetamine
(Health & Saf. Code, § 11379). The People further alleged defendant was previously
convicted of drug possession (Health & Saf. Code, § 11370.2, subd. (c)), served three
prior prison terms (Pen. Code, § 667.5, subd. (b)), and was previously convicted of a
strike offense (Pen. Code, §§ 667, subd. (d), 1170.12, subd. (b)).

        Defendant later moved to suppress unlawfully obtained evidence pursuant to Penal
Code section 1538.5. In support of his motion, defendant argued the People could not


                                             2
justify the warrantless search of defendant or his car. Officer Peters, he argued, violated
Vehicle Code section 2814.2 when he impounded defendant’s car. The resulting
inventory search was, therefore, unlawful. The trial court denied his motion, finding
Vehicle Code section 14602.61 permitted Officer Peters to impound defendant’s car
because defendant was driving with a suspended license.

      Defendant then pleaded no contest to both charges and admitted the truth of the
enhancement allegations, including the prior strike conviction. The trial court struck the
prior strike conviction under People v. Superior Court (Romero) (1996) 13 Cal.4th 497,
sentenced defendant to an aggregate term of six years in state prison, stayed that
sentence, and placed defendant on formal probation for five years. The court also
ordered defendant to pay various fines and fees and gave him credit “for time served.”

      Defendant appeals; he did not request a certificate of probable cause.

                                      DISCUSSION

      Defendant contends the trial court erred in denying his motion to suppress
evidence. In support of his contention, defendant argues that the inventory search of his
car was unlawful because the People failed to prove the impounding of his car was
warranted by the community caretaking exception to the Fourth Amendment. This claim



1 “Whenever a peace officer determines that a person was driving a vehicle while his or
her driving privilege was suspended or revoked, driving a vehicle while his or her
driving privilege is restricted pursuant to Section 13352 or 23575 and the vehicle is not
equipped with a functioning, certified interlock device, or driving a vehicle without ever
having been issued a driver’s license, the peace officer may either immediately arrest
that person and cause the removal and seizure of that vehicle or, if the vehicle is
involved in a traffic collision, cause the removal and seizure of the vehicle without the
necessity of arresting the person in accordance with Chapter 10 (commencing with
Section 22650) of Division 11. A vehicle so impounded shall be impounded for 30
days.” (Veh. Code, § 14602.6, subd. (a)(1).)



                                             3
is forfeited due to defendant’s failure to challenge the search on this basis in the trial
court. (People v. Williams (1999) 20 Cal.4th 119, 129-131.)

      “[A] section 1538.5 motion ‘must specify the precise grounds for suppression of
the evidence in question . . . .’ ” (People v. Oldham (2000) 81 Cal.App.4th 1, 12,
quoting People v. Williams, supra, 20 Cal.4th at p. 130.) “ ‘Defendants who do not give
the prosecution sufficient notice of these inadequacies cannot raise the issue on
appeal.’ ” (People v. Oldham, at p. 11, quoting People v. Williams, at p. 136.)

      In his motion to suppress, defendant argued only that the inventory search of his
car was unlawful because the officer violated Vehicle Code section 2814.2 by
impounding his car. At no point did he claim the inventory search of his car was
unlawful because the evidence was insufficient to justify impounding his car based on
the community caretaking exception to the Fourth Amendment. The community
caretaking exception is a separate legal issue, one that requires the court to consider
additional evidence. (See, e.g., People v. Williams (2006) 145 Cal.App.4th 756, 761.)
Specifically, “[whether] ‘impoundment is warranted under this community caretaking
doctrine depends on the location of the vehicle and the police officers’ duty to prevent it
from creating a hazard to other drivers or being a target for vandalism and theft.’
[Citation.]” (Ibid.) The burden to raise the issue was defendant’s. (People v. Williams,
supra, 20 Cal.4th at pp. 128-129.) He failed to meet his burden. Accordingly, the
prosecution had no opportunity to rebut the claim, and it cannot be raised for the first
time on appeal. (People v. Oldham, supra, 81 Cal.App.4th at pp. 11-12.)




                                              4
                                  DISPOSITION

      The judgment is affirmed.




                                             /s/
                                           Blease, Acting P. J.



We concur:




  /s/
Hull, J.




  /s/
Hoch, J.




                                       5